Citation Nr: 1708342	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a chronic respiratory disorder, to include as due to asbestos exposure.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971. 

These matters come before the Board of Veterans' Appeals (Board) from August 2005 and November 2009 rating decisions from the above Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In August 2010, the Veteran testified before a Decision Review Officer (DRO) on the issues of service connection for scoliosis, low back disorder, and bilateral hip disorder. 

Additionally, the Veteran testified in November 2010 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO on the issue of service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure; a transcript of which is of record.  The Veteran was scheduled for a hearing by videoconference in August 2014 for the remaining issues on appeal; however, he did not appear, and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn. 38 C.F.R. §20.704(d) (2016). 

The issue of service connection for a chronic respiratory disorder was previously remanded by the Board for additional development in March 2009.  All of the issues currently on appeal were then before the Board in June 2012, at which time the Board remanded the claim for additional development.  Following a December 2012 VA examination, the Board denied the appeal in its entirety in November 2014, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2015, pursuant to a Joint Motion for Remand (JMR), the Court vacated the November 2014 Board decision and remanded the Veteran's appeal to the Board for further action. 

In November 2015, the Board remanded the Veteran's appeal for further action pursuant to the Court's remand.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 


FINDINGS OF FACT

1.  Exposure to asbestos during service is conceded.

2.  The Veteran is not diagnosed with an asbestos related respiratory condition.

3.  The Veteran's service treatment records do not contain any complaints, treatment or diagnoses of respiratory disorders, and the Veteran was not treated for a respiratory disorder until many years after service.

4.  There is no probative evidence that the Veteran's chronic respiratory disorder, including asthma, is causally or etiologically related to service, to include as due to asbestos exposure. 

5.  Private treatment records from December 1963, which predate the Veteran's service, indicate that he had scoliosis to the right in the lumbar spine with pelvic tilt; the Veteran's back disorder clearly and unmistakably preexisted service.

6.  The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of a back disorder, and the Veteran was not treated for his back disorder until many years after service.

7.  The preexisting back disorder, to include scoliosis, was clearly and unmistakably not aggravated during service beyond the natural progression of the disorder.

8.  A back disorder, other than scoliosis, has not been linked by probative evidence to service.  

9.  Service treatment records are negative for treatment or diagnosis of a hip condition, and there is no record of complaints until 2009.  

10.  There is no probative evidence that the Veteran's hip disorder is causally related or etiologically related to service, or is secondary to a service-connected low back disability, as there is no service-connected low back disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for chronic respiratory disorder, including asthma, to include as due to asbestos exposure, have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 

2. The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304, 3.306, 3.307(a)(3), 3.309 (2016). 

3. The criteria for service connection for a hip disorder, to include as secondary to a low back disability, have not been met. 38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act (VCAA) regarding all issues on appeal. 

With respect to the VA's duty to notify, the record shows that in January 2005 and May 2009 letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, as well as what part of evidence he was to provide and what part VA would reasonably attempt to obtain for him. 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b) (2016).  The letters included the additional notification requirements that have been imposed in Dingess v. Nicholson, which held that VA is required to notify a claimant of how a service connection claim may be substantiated, as well as the requirement that proper notice must be given before an initial unfavorable decision by an agency of original jurisdiction.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in December 2012 and subsequent VA examinations in May 2016.  The reports of these have been associated with the claims file, and they include well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) and VLJ in which he presented oral arguments in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2010) requires that a DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits and the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as additional medical records or statements from treating providers.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were met and that the Board can adjudicate the claims based on the current record.

II. Service Connection Claims

The Veteran seeks service connection for a respiratory disorder, a back disorder, and a bilateral hip disorder.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §3.303 (a) (2016).  Thus, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  See 38 C.F.R. §3.307, 3.309 (2016).

A. Chronic Respiratory Disorder, to Include as Due to Asbestos Exposure

The Veteran asserts that he developed a respiratory disorder as a result of his service in the Army, including his exposure to asbestos while tearing down a building in Fulda, Germany, from 1968 to 1969.  The Veteran also reports that it was common knowledge that the floors were made from asbestos. 

The Board acknowledges that the Veteran's asbestos exposure is consistent with the type of work he was involved in during service.  As such, exposure to asbestos during service is conceded.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, there is special guidance for developing such claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases;" and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet.App. 523, 527 (1993); McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  VA adjudication manuals note the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure also may have been direct or indirect, and the extent or duration of exposure is not a factor.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's VA examinations in December 2012 and May 2015 support his diagnosis of chronic obstructive pulmonary disease (COPD) and asthma.  While the Board acknowledges the Veteran's asbestos exposure, the evidence of record does not support a finding of asbestos-related respiratory disease. 

VA treatment records show that the Veteran smoked cigarettes from 1967 to 2000.  The law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service.  See 38 U.S.C.A. §1103 (a) (West 2014); 38 C.F.R. §3.300 (2016).

The STRs show that on a July 1967 pre-induction medical history report, the Veteran reported a history of asthma; however, his lungs and chest were normal at the July 1967 pre-induction examination.  On a July 1971 medical history report, the Veteran indicated having never had asthma or shortness of breath.  The STRs do not show any treatment or diagnoses related to asthma or other respiratory disorder.

November 1990 private treatment records indicate that the Veteran had acute bronchitis with wheezing.  In September 1995, it was noted that the Veteran had a dry cough.  Private treatment records from May 2000 indicate that the Veteran had a significant degree of chronic obstructive pulmonary disease (COPD).  No opinion was provided on etiology.  December 2002 x-rays from private treatment showed no definite evidence of acute parenchymal process.

The Veteran wrote in a January 2005 statement that he was exposed to asbestos in Germany in 1969 when working on tearing down barracks. 

In December 2012, a VA examination was conducted wherein he was diagnosed with asthma and COPD.  The examiner opined that they were less likely than not incurred in or caused by service.  It was noted that the examination and a review of the claims file did not show that the Veteran has asbestosis, other asbestos related lung diseases, or a restrictive lung disease.  A restrictive lung pattern on pulmonary function testing (PFT) was indicated to be the hallmark of asbestosis and was necessary for a diagnosis.  The Veteran's pulmonary function was consistent with COPD of the asthma variant.  The imaging studies also did not suggest any degree of asbestos lung disease.  The examiner noted that cigarette smoking, to any degree, is far and away the largest risk factor for COPD; it was less likely than not that the Veteran's chronic respiratory disease was related to asbestos exposure in service. 

In September 2015, in a Joint Motion for Remand (JMR), the Court found that the December 2012 opinion was insufficient because the examiner did not provide an opinion and rationale as to whether the diagnosed COPD is related to service separate from asbestos exposure.  As such, the Board remanded this claim in November 2015 to obtain an addendum opinion.

Pursuant to the November 2015 remand from the Board, a subsequent VA examination was conducted in May 2016.  The medical examiner opined that the Veteran does not have asbestosis, nor does he have imaging that is consistent with asbestosis.  The examiner noted the Veteran has been followed by a pulmonary medicine specialist who, at no time, diagnosed the Veteran with asbestosis.  The examiner opined that it was less likely than not (less than 50% probability) that the Veteran's currently diagnosed COPD is related to service independent of asbestos exposure.  This opinion was based on the interview and examination of the Veteran and evidence of record, which reflect that the Veteran's lung condition did not develop until decades after service, and is more likely a result of the Veteran's 33 pack year history of cigarette smoking. 

The examiner also provided additional clarification regarding the previous opinion in the December 2012 examination, which noted that restrictive lung pattern is the hallmark of asbestosis on PFT's.  Essentially, what is key in diagnosing asbestosis, is the presence of a restrictive, as opposed to obstructive, lung pattern.  The medical examiner opined that the Veteran does not have a restrictive lung pattern based on his PFT, and thus, does not have any restrictive lung disease.  Rather, the Veteran has a lung pattern that is consistent with an obstructive lung disorder.  The medical examiner further opined that it is less likely than not that any currently diagnosed chronic respiratory disorder is related to asbestos exposure during service, including when the Veteran was in the vicinity of the tear down of old barracks in 1969. See Salem VA medical records dated May 2016. 

Because the May 2016 addendum opinion addressed the likelihood as to whether the diagnosed COPD is related to service separate from asbestos exposure, the Board finds that the November 2015 remand instructions, and therefore, the September 2015 JMR, has been substantially complied with.

As noted, the Board finds the Veteran's report of being exposed to asbestos during service to be credible.  Although the Veteran is competent to report on his own symptomatology, he is not competent to offer an opinion on whether his respiratory disorder is related to asbestos exposure.  His statement on etiology is therefore not afforded probative value. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The treatment records and the VA examination report do not indicate that a respiratory disorder, including asthma, is due to any event, disease, or injury from military service.  Furthermore, the only competent opinion of record is from the VA examiner, and does not relate any currently diagnosed respiratory disorder to service.

The benefit of the doubt has been considered, however the evidence preponderates against the Veteran's claim for service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure, and the claim must be denied. 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Low Back Disorder, to Include Scoliosis

The Veteran is seeking service connection for his low back disorder, due to scoliosis, which he claims was aggravated during service. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §1111 (West 2014). 

To rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability was due to the natural progress of the preexisting condition." See Wagner v. Principi, 370 F.3d 1089, 1095-6 (Fed. Cir. 2004). 

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. §3.306(a). A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation. See Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991); Green v. Derwinski, 1 Vet.App. 320, 323 (1991). If the disorder becomes worse during service, and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. See Verdon v. Brown, 8 Vet.App. 529 (1996). 

Private treatment records from December 1963, which predate the Veteran's service, indicate that he had scoliosis to the right in the lumbar spine with pelvic tilt, more than likely on a congenital basis. A private physician wrote in June 1967 that the Veteran had a leg length differential of 0.75 inches. At his August 2010 DRO hearing, the Veteran claimed that the difference in his leg length impacted his physical performance while in service, ultimately aggravating the condition of his lower back and scoliosis.  See Decision Review Officer hearing transcript dated August 2010, pp. 3-10. 

Although the STRs do not show that scoliosis was noted when the Veteran entered service, the Board finds that the private treatment records prior to service clearly and unmistakably show that it existed prior to service. 

Pursuant to the November 2015 remand from the Board, a VA examination was conducted in May 2016 to address whether the Veteran's scoliosis was aggravated beyond its natural course during service.  The medical examiner opined that the Veteran's scoliosis was not aggravated during service.  The examiner explained that while scoliosis existed prior to service, the Veteran's service treatment records indicate that he had no complaints of back problems, and at the time of discharge from service there were no noted changes in the pre-existing scoliosis.  Further, the  Veteran had imaging performed in 2006, which did not reflect any significant degenerative changes of his spine, and scoliosis was not noted.  The examiner went on to find the Veteran's current back condition did not develop until 2006, with the earliest identification of degenerative changes to the lower lumbosacral spine of record in February 2006.  See CAPRI at p.3170.  Citing the New England Journal of Medicine, the examiner concluded the current back disorder was the result of chronic wear and tear, aging, and genetic predisposition for loss of fluid in the disc spaces. 



Consistent with the examiner's findings, the Board also observes an October 2008 medical treatment record is marked "all negative" for complaints of musculoskeletal joint pain or back pain and an October 2010 record reveals the Veteran complained of experiencing intermittent lower back pain on either side of the lower lumbar region beginning only one year prior to his October 2010 examination. See CAPRI at p.2212. 

As such, the record clearly and unmistakably shows that the Veteran's scoliosis was not aggravated beyond its natural course during service.  The STRs do not show any complaints or treatment related to the back.  The pre-service July 1967 medical history report prepared by the Veteran indicated he had recurrent back pain, however, the examining physician noted only that the Veteran had minor scoliosis, and on examination, the spine was characterized as normal.  On the July 1971 medical history report the Veteran indicated that he had never had recurrent back pain.  The spine was normal at the July 1971 separation examination.

Additionally, there is no evidence that the Veteran's degenerative changes of the spine are causally or etiologically due to service.  As noted, it is the opinion of the medical examiner that the current back condition did not develop until 2006, with the earliest identification of degenerative changes to the lower lumbosacral spine of record in February 2006.  Rather, the May 2016 examiner affirmatively attributed the Veteran's back disorder to chronic wear and tear, aging and genetic predisposition.  

Although the Veteran is competent to report on his own symptomatology, the Board does not find his reports from the DRO hearing of in-service symptomatology and treatment related to the back to be credible because the STRs do not show in-service treatment.  Furthermore, the Veteran indicated in the July 1971 medical history report that he had never had recurrent back pain. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, by the Veteran's contemporaneous reports of his medical history that his back was not symptomatic during service, it may be concluded his current report is questionable, and of limited probative value.  Furthermore, there is no indication from the post-service treatment records that scoliosis was aggravated beyond its natural course during service, or that any other current back disorder is related to in-service disease or injury. 

Based on the evidence of record, the Board finds that there is clear and unmistakable evidence that scoliosis, predated service but was not aggravated beyond its natural course during active service, and likewise, that no other current back disorder was incurred in service. See 38 U.S.C.A. §1111; 38 C.F.R. §3.306.

Because the evidence preponderates against the claim of service connection for a back disability, to include scoliosis, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102; Gilbert, 1 Vet.App. at 55-57 (1990).

C. Bilateral Hip Disorder, to Include as Secondary to Low Back Disorder
 
The Veteran seeks service connection for a bilateral hip disorder, to include as secondary to his low back disorder. 

At his August 2010 DRO hearing, the Veteran claimed that the difference in his leg length altered his gait, causing hip problems on both his left and right side while in service. 

Prior to service, a private physician wrote in June 1967 that the Veteran had a leg length differential of 0.75 inches.  The Veteran's private medical records reflect the existence of pelvic tilt accompanying the Veteran's scoliosis and leg length differential.

The Veteran's service treatment records, however, do not show any complaints, diagnoses or treatment related to a hip disorder.

Post-service, the Veteran has complained of hip pain on several occasions.  A December 2009 VA treatment note indicates x-rays of the bilateral hips revealed some mild, degenerative disease.  A June 2015 VA treatment note also indicates the Veteran was diagnosed with bilateral degenerative joint disease of the hips after an x-ray. 

The Veteran was afforded a VA examination in May 2016.  The examiner opined that it was less likely than not that any current hip disorder was due to service.  The examiner explained that the Veteran had no complaints of, diagnosis of, or treatment for a hip condition until his primary care physician noted an issue with motion of the hips and pain in 2009.  The examiner stated that the presence of "pelvic tilt" noted on preinduction, is not a hip condition. 

The Board acknowledges the Veteran was diagnosed in 2009 with degenerative joint disease of the bilateral hips.  See December 2009 VA treatment note.  Thus, the Veteran has a current disability, and the first element of service connection is met.

However, the Veteran's service treatment records contain no pertinent symptoms, treatments or diagnoses of hips problems.  Additionally, while the Veteran has been diagnosed and treated for hip problems post service, there is no probative evidence that his current hip disorders are due to service or to a service-connected disability.

Although the Veteran has stated that his current hip problems are due to service, the Veteran is not competent to relate the etiology of his bilateral hip disorder as he does not possess the requisite medical training or expertise to make such a medically complex determination and it is not otherwise a readily observable finding. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay etiological statements are given no weight in this evaluation. 

The etiological opinion of the May 2016 examiner is considered competent and the Board finds it to be persuasive.  The examiner reviewed the entire claims file and had the opportunity to examine the Veteran in-person, to include performing necessary tests to confirm the diagnosis of the disorder.  The examiner also considered the Veteran's allegations and his past medical history.  The Board finds that this etiological opinion weighs against the Veteran's claim; it is the only competent etiological evidence of record. 

Accordingly, the Board finds that the evidence of record weighs against a nexus between the Veteran's current degenerative joint disease of the bilateral hips and his active military service. 

The Board notes that there is no evidence that the Veteran's disorder became manifest to a degree of 10 percent or more within a year of separation from service; thus, while the Veteran's degenerative joint disease of the bilateral hips qualifies as a "chronic" disability under 38 C.F.R. §3.309(a), it does not meet the requirements of 38 C.F.R. §3.307(a)(3), and therefore presumptive service connection for a chronic disease is not warranted.  The Board also notes that the related provision of 38 C.F.R. §3.303(b) for a continuity of symptomatology of "chronic" disabilities is not applicable because there is no probative evidence of record that the Veteran's disorder manifested in service.  

Furthermore, because the Board has denied service connection for a back disorder, service connection for a bilateral hip disorder on a secondary basis is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994). 

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's bilateral hip disorder and his active military service.  There is no doubt to be resolved; the Board finds that no such nexus exists. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303.  All three elements of service connection have not been met. Service connection for a bilateral hip disorder, to include as secondary to a back disorder, is not warranted. 







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a chronic respiratory disorder, including asthma, to include as due to asbestos exposure, is denied.

Service connection for a back disorder, to include scoliosis, is denied.

Service connection for a bilateral hip disorder, to include as secondary to a back disorder, is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


